Court No. 16-00165


investigation of certain corrosion-resistant steel products from India. Certain Corrosion-

Resistant Steel Products from India, 81 Fed. Reg. 35,323 (Dep’t Commerce June 2, 2016) (final

determ.), and accompanying Issues & Decision Mem. In compliance with the court’s remand,

JSW Steel Ltd. v. United States, 42 CIT __, 315 F. Supp. 3d 1379 (2018) (“JSW Steel I”), the

Department has recalculated the CVD rate for JSW Steel Ltd. and JSW Steel Coated Product

Ltd. (collectively “JSW”) as 4.24 percent. Remand Results at 18. Because Commerce has now

supported its determination with substantial evidence, the court sustains the Remand Results.

         For the purposes of this opinion, familiarity with the facts is presumed. See JSW Steel I,

42 CIT at __, 315 F. Supp. 3d at 1380–81. The court’s prior order faulted Commerce for

applying adverse facts available (“AFA”) under 19 U.S.C. § 1677e(b) “without substantial

evidence to support the required threshold finding that there was a gap in the record warranting

the use of facts available” under § 1677e(a). Id., 42 CIT at __, 315 F. Supp. 3d at 1382. That is,

“Commerce [] failed to show that it requested information concerning [JSW affiliate, JSW Steel

(Salav) Ltd. (“Salav”)] that was then withheld by JSW” such that its application of AFA was

unwarranted. Id. As a result, the court remanded the proceedings to Commerce.

         In an attempt to satisfy the court’s remand order, Commerce has reversed its decision to

apply a punitive AFA rate and has reduced JSW’s rate to 4.24 percent. Remand Results at 18.

For its part, JSW asks that the court sustain Commerce’s recalculated margin. See Pl.’s

Comments on Final Results of Redetermination Pursuant to Ct. Remand, ECF No. 80 (Sept. 4,

2018).

         The court’s review is limited to confirming that Commerce has complied with the court’s

remand order and has done so in a manner that is supported by substantial evidence and in

accordance with law. See 19 U.S.C. § 1516a(b)(1)(B)(i); Ad Hoc Shrimp Trade Action Comm. v.



                                                  2
Court No. 16-00165


United States, 38 CIT __, __, 992 F. Supp. 2d 1285, 1290 (2014). As “Commerce [has]

recalculate[d] JSW’s CVD rate without regard to Salav or any subsidies Salav may have

received,” JSW Steel I, 42 CIT at __, 315 F. Supp. 3d 1379 at 1384, the court finds that the Final

Results do indeed comply with the remand order. Notwithstanding Commerce’s views to the

contrary,1 see generally Remand Results, the fact remains that the Department never requested

the information upon which it previously sought to apply AFA. See JSW Steel I, 42 CIT at __,

315 F. Supp. 3d at 1382. Due to the Department’s abandonment of the AFA rate—and for the

reasons stated in the court’s prior opinion—Commerce’s determination is supported by

substantial evidence and in accordance with law.

       Accordingly, Commerce’s Remand Results are SUSTAINED and judgment is entered.


                                                                          /s/ Richard W. Goldberg
                                                                              Richard W. Goldberg
                                                                                      Senior Judge

Dated: October 23, 2018
New York, New York




1
 Commerce now mischaracterizes the court’s prior remand as predicated on a misunderstanding
as to the operation of the Department’s subsidy attribution practice. Remand Results at 8.
However, the court’s prior opinion expressed dissatisfaction not with Commerce’s practices but
with the Department’s questionnaire. See JSW Steel I, 42 CIT at __, 315 F. Supp. 3d at 1383–84.
Discussion of Commerce’s practices surrounding the treatment of certain information is of no
moment as long as the Department did not actually request that information.
                                                3